Filed 9/26/13 P. v. Escobar CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H037393
                                                                    (Santa Cruz County
         Plaintiff and Respondent,                                   Super. Ct. Nos. WF00999, WF01021)

         v.

JULIAN ESCOBAR,

         Defendant and Appellant.


         A jury convicted defendant Julian Escobar of first degree murder and found true a
special-circumstance allegation for purposes of a life-without-parole sentence (committed
murder while an active participant in a criminal street gang and murder was carried out to
further activities of the street gang--Pen. Code, § 190.2, subd. (a)(22)).1 It also convicted
him of four counts of attempted premeditated murder, one count of active participation in
a criminal street gang, and found true (as to the murder and attempted-murder counts)
sentence-enhancement allegations that he personally discharged a firearm causing death
and committed the offenses for the benefit of, at the direction of, or in association with a
criminal street gang. Defendant also admitted allegations that he had suffered prior
convictions for purposes of the Three Strikes law and other sentence enhancements. The
trial court sentenced defendant to an indeterminate term of life without the possibility of
parole for the murder conviction, consecutive indeterminate terms of 25-years-to-life
with the possibility of parole for the attempted murder convictions, and a determinate
         1
             Further unspecified statutory references are to the Penal Code.
term of six years for the gang-participation conviction. It stayed the sentence
enhancements. On appeal, defendant contends that (1) the trial court erred by overruling
his objections to the admission of evidence about his criminal history, (2) the trial court
erred by overruling his hearsay objection to the admission of evidence about his wife’s
statements to the police, (3) the trial court erred by overruling his objection to the
admission of evidence about text messages between him and his wife, (4) the prosecutor
engaged in misconduct by eliciting from witnesses that it was known on the street that he
was the killer, (5) the trial court erred by imposing a suspended parole-revocation fine,
and (6) the trial court erred by failing to denote that a restitution fine was a joint and
several liability shared by his codefendant.2 He interweaves claims of ineffective
assistance of counsel in the event certain contentions are procedurally barred. We affirm
the judgment.
                                      BACKGROUND
       At 2:00 a.m. on March 21, 2009, defendant’s brother, Michael, was shot at a party
hosted in Watsonville by members of the Varrio Green Valley gang (VGV), a
Watsonville subset of the Norteno criminal street gang. Defendant and Michael were
members of the East Las Casitas gang (ELC), a Salinas subset of the Norteno gang.
Michael was taken to Stanford Hospital where he underwent vascular surgery that was
completed at approximately 4:00 p.m.
       On the afternoon of March 21, 2009, Angel Escobedo, Sonny Escobedo, Rene
Lara, Jesse Nieto, and Marshall Hernandez were playing basketball at the Apple Hill
apartment complex in Watsonville. Defendant and Jose Sandoval aggressively
approached the group and asked whether any players were gang members. After denials,
defendant and Sandoval walked away. Defendant shortly returned with his hands in his

       2
        Defendant raised a custody-credit issue but has informed us that the trial court
has corrected the error.


                                               2
pockets and demanded to know where the players were from. He pulled out a revolver
from his pocket, and the players began running away. Defendant shot at the group four to
six times. Two bullets hit and killed Angel Escobedo.
       The police investigation began with the gathering of several descriptions of
defendant and Sandoval. It then focused on the Poor Side Sureno gang in Watsonville.
But, on January 20, 2010, defendant’s wife, Monique Rodriguez, called the police and
offered to talk about the killing of the basketball player in Green Valley. During her
interview, she implicated defendant. Sonny Escobedo, Nieto, and Lara then identified
defendant from a photo lineup.
       The issue at trial was identity. Sonny Escobedo, Nieto, and Lara identified
defendant. Defendant’s grandmother testified that defendant was with her all day visiting
Michael at Stanford Hospital. Defendant’s cousin testified that he saw defendant at the
hospital at 9:00 a.m. and 12:45 p.m. The doctor who performed Michael’s surgery
testified that he did not recall seeing defendant when he went to speak with Michael’s
family after the operation at 4:00 p.m.
             EVIDENCE ABOUT DEFENDANT’S CRIMINAL HISTORY
       Defendant contends that the trial court abused its discretion by admitting criminal-
history evidence over his objection grounded on Evidence Code section 352 (exclusion of
evidence if probative value is substantially outweighed by probability that admission will
necessitate undue prejudice). He specifies the following evidence, most of it proffered by
the People during in limine proceedings to prove the gang special circumstance, the gang
allegations, the gang participation count, and defendant’s gang-retaliation motive, as well
as to explain certain witnesses’ fears.
   1. In 1997, when defendant was 12 years old and while possessing a cement-filled
bat, defendant showed his tattoos to a Salinas police officer and told the officer that he
had been a Norteno gang member for three or four years.



                                              3
   2. In 2001, when he was living in Chicago, defendant possessed a .38-caliber
revolver and told a police officer that he was a member of the Latin Kings gang.
   3. In 2002, when defendant was in juvenile hall, defendant said to the juvenile hall
staff, “If I had my .38 special, you would be dead.”
   4. In 2005, when defendant was in a car with his wife and stopped by the police who
were investigating a shooting, defendant’s wife told a police officer that she had earlier
heard shots and defendant had then run back to the car and yelled at her to “Go, go, go”
or “Drive, drive, drive.”
   5. In 2005, when defendant was in a car with his wife and stopped by the police,
defendant ran away, “removed a firearm from his waistband and pointed it at officers.”
He admitted to the officers that he was a Norteno. As a result of the incident, he was
convicted of brandishing a firearm at a peace officer and active participation in a street
gang. He was sentenced to four years in prison.
   6. In 2006, when defendant was in prison, he attacked and seriously injured his
Norteno cellmate with a nail.
   7. The People’s gang expert opined that a filled-in teardrop tattoo signified that the
wearer had murdered on the gang’s behalf. Defendant had a teardrop tattoo and
witnesses had described the shooter as having a teardrop tattoo.
       The admission of gang-affiliation evidence over an Evidence Code section 352
objection is a matter within the trial court’s sound discretion, and this decision will not be
disturbed on appeal unless the admission of the evidence exceeded the bounds of reason.
(People v. Olguin (1994) 31 Cal. App. 4th 1355, 1369.) “A decision will not be reversed
merely because reasonable people might disagree. ‘An appellate tribunal is neither
authorized nor warranted in substituting its judgment for the judgment of the trial judge.’
[Citations.] In the absence of a clear showing that its decision was arbitrary or irrational,
a trial court should be presumed to have acted to achieve legitimate objectives and,
accordingly, its discretionary determinations ought not be set aside on review.” (People

                                              4
v. Preyer (1985) 164 Cal. App. 3d 568, 573-574.) This rule requires that the reviewing
court engage in all intendments and presumptions in support of the decision and consider
the evidence in a light most favorable to the prevailing party. (People v. Condley (1977)
69 Cal. App. 3d 999, 1015.) It also requires that the party claiming abuse of discretion
affirmatively establish the point. (Smith v. Smith (1969) 1 Cal. App. 3d 952, 958.)
       There is no bright-line rule for the admissibility of gang affiliation evidence; the
question is usually fact-specific and, as such, peculiarly one for the trial court’s
discretion. Our task is simply to determine whether the trial court could have rationally
concluded that the probative value of the evidence outweighed the prejudicial effect.
(See, e.g., People v. Hill (2011) 191 Cal. App. 4th 1104, 1139 [there is no “artificial limit
of seven (or fewer) predicate offenses to prove the gang enhancement”].)
       According to defendant, “The admission of this sheer volume of evidence
concerning [his] criminal history, much of it highly prejudicial, constituted error”
because “all of these matters were more than adequately established by other far less
prejudicial evidence which was admitted at [his] trial in addition to the evidence at
issue.” He points out that his gang affiliation “was easily established by his possession of
gang tattoos, the gang writings found in his home and [his] repeated admissions to police
officers and jailers that he was an active ELC gang member.” He adds that “there was
strong and undisputed evidence that the . . . shooting had been committed for the purpose
of advancing and benefitting a criminal street gang and, if [he] had been involved in the
shooting, he had done so for gang purposes.” He notes that there was no challenge to the
gang expert’s opinion that, if he had committed the shooting, the shooting “had been
motivated by the gang-related motive of retaliating for the earlier shooting of his
brother.” He poses that the gang experts “were certainly in a position to discuss the fears
and concerns of eyewitnesses in gang prosecutions without any reference to [his] past
crimes.” And he argues that the probative value of the incidents connecting him to a .38-
caliber revolver was little given that the Escobar murder weapon was not found and the

                                               5
People’s expert had opined that the murder weapon could have been a 9-millimeter, .38-
caliber, or .357-caliber gun. “In sum, the matters which the prosecutor cited as justifying
the admission of the criminal history evidence--proof of [his] ELC gang membership,
explaining the fears of some witnesses, proof of [his] gang-related motive for the
shooting, and proof of the gang special circumstance and the . . . gang allegations--were
easily and overwhelmingly established by the other evidence introduced at trial and,
moreover, were matters not even in dispute by [his] counsel. The only actually disputed
issue at [his] trial was the identity of the shooter and it was uncontested that, if [he] had
been the shooter, he had acted for gang-related motives and purposes. It thus constituted
error for the court to permit the prosecution to introduce extensive evidence of [his] past
criminal history for purposes of ‘proving’ matters which were otherwise well established
and not even in dispute.” Defendant concludes: “[P]rinciples of constitutional due
process and Evidence Code section 352 weighed strongly in favor of excluding all or
most of the evidence concerning [his] criminal history.”
       As is apparent, defendant manifestly fails to carry his appellate burden. He merely
reargues his position rather than focuses on the factors supporting the trial court’s
decision and explains why it was irrational to rely on those factors.
       In any event, it was not irrational for the trial court to conclude that the gang
evidence had substantial probative value. A prosecutor is generally entitled to tell his or
her story with the most persuasive and forceful evidence. (People v. Scheid (1997) 16
Cal. 4th 1, 16-17.) “ ‘Evidence that is identical in subject matter to other evidence should
not be excluded as “cumulative” when it has greater evidentiary weight or probative
value.’ ” (People v. McKinnon (2011) 52 Cal. 4th 610, 669.)
       Here, the trial court could have rationally concluded that the evidence about
defendant’s criminal history had greater evidentiary weight than the evidence highlighted
by defendant, such as defendant’s undisputed gang affiliation, gang tattoos, and the like.
Indeed, the evidence linking defendant to .38-caliber guns had evidentiary weight apart

                                               6
from its gang significance in the sense that it suggested defendant’s affinity for a possible
murder weapon. And the evidence about defendant’s attack on his Norteno cellmate was
relevant to explain the gang expert’s opinion that Norteno-upon-Norteno violence was
possible and, thus, defendant could be motivated to murder another perceived Norteno
(Escobedo).
       As to the prejudice prong, “ ‘The prejudice which exclusion of evidence under
Evidence Code section 352 is designed to avoid is not the prejudice or damage to a
defense that naturally flows from relevant, highly probative evidence.’ [Citations.]
‘Rather, the statute uses the word in its etymological sense of “prejudging” a person or
cause on the basis of extraneous factors.’ ” (People v. Zapien (1993) 4 Cal. 4th 929, 958.)
In other words, “Evidence Code section 352 is designed for situations in which evidence
of little evidentiary impact evokes an emotional [prejudice].” (People v. Olguin, supra,
31 Cal.App.4th at p. 1369.)
       But whether evidence is so outrageous so as to shock the emotions of a jury into
using the evidence improperly is a highly subjective determination. In the ordinary case
such as this one, the question provokes a difference of opinion rather than exposes
irrationality, as defendant implicitly concedes by opining that legal principles “weighed
strongly in favor of excluding all or most of the evidence.” Here, the trial court could
have rationally concluded that the criminal-history evidence had enough probative value
as to outweigh any emotional prejudice or that any emotional prejudice from the evidence
was negligible in light of the limiting instructions given in the case.3 It could also have

       3
         After the People’s gang expert testified about the significance of the criminal-
history evidence, the trial court instructed the jury in the language of CALCRIM No.
1403 as follows: “Evidence has been introduced for the purpose of showing criminal
street gang activity and criminal acts by gang members other than the crimes that are
charged in this case for which the defendants are presently on trial. [¶] This evidence, if
believed, may not be considered by you to prove that the defendant is a person of bad
character or that he has a disposition to commit crimes. [¶] It may be considered by you
(continued)

                                              7
rationally concluded, for example, that the possible prejudicial effect of the connection
between being a murderer and the teardrop tattoo was ameliorated when the People’s
other gang expert contradicted that evidence and testified on defendant’s cross-
examination that “there really isn’t a documented significance” and the tattoo could
signify several things including the “remembrance of a loved one who is dead.”4
       Similarly, defendant’s general complaint about the “sheer volume” of evidence
does not demonstrate an abuse of discretion. In People v. Hill, supra, 191 Cal.App.4th at
pages 1137-1139, the court “approved the introduction of eight predicate offenses to
establish the gang-benefit allegation. Conversely, one reviewing court found marginal
evidence bearing on this allegation to be insufficient to establish its truth [citations],
which could have made the prosecution leery of introducing too little evidence about
predicate crimes. The statute speaks of a ‘pattern’ and permits the prosecution to
introduce evidence of ‘two or more’ offenses.” (People v. Rivas (2013) 214 Cal. App. 4th
1410, 1436.)
       In sum, the gang-related evidence admitted here was relevant to material issues in
this case, and the trial court carefully scrutinized the impact of the evidence. For


only for the limited purpose of determining, if it does tend to show, number one, the
existence of the intent, purpose, or knowledge that is required to prove the gang-related
enhancements which are charged in this case. [¶] Number two, a motive for the
commission of the crimes charged in this case. [¶] Number three, that the crimes charged
were committed for the benefit of, at the direction of, or in association with a criminal
street gang, with the specific intent to promote, further, or assist in any criminal conduct
by gang members. [¶] Number four, you may also consider the evidence when you
evaluate the credibility or the believability of any witness. [¶] Number five, you may also
consider this evidence when you consider the facts and the information relied upon by an
expert witness in reaching his opinion. [¶] You are not permitted to consider the evidence
for any other purpose.” And, in instructing the jury at the trial’s conclusion, the trial
court reiterated the instruction.
        4
          Defendant did not object to the teardrop evidence, but he argues that his trial
counsel’s failure to object to that evidence amounted to ineffective assistance of counsel.


                                               8
example, as to the Norteno-upon-Norteno-violence issue, the trial court offered that “I’m
trying to balance interests here” and defendant concedes that the trial court excluded “the
fact that the cellmate was stabbed 25 times; instead the witness could testify ‘that it was a
severe stabbing.’ ” The exercise of its discretion was not arbitrary or capricious. Again,
defendant has failed to carry his heavy burden to demonstrate an abuse of discretion.
         Defendant’s constitutional claim fails as well. “ ‘[R]ejection on the merits of a
claim that the trial court erred . . . necessarily leads to rejection of the newly applied
constitutional “gloss” as well. No separate constitutional discussion is required in such
cases, and we therefore provide none.’ ” (People v. Rivas, supra, 214 Cal.App.4th at p.
1435.)
         EVIDENCE ABOUT RODRIGUEZ’S STATEMENTS TO THE POLICE
         Rodriguez told the police that she had overheard defendant on the telephone, once
before the murder and once after the murder. She related that defendant had said in the
first call, “they were from Green Valley” and “he was with him that night when it
happened.” And she reported that defendant had said in the second call, “I took care of
it.” During in limine motions, Rodriguez refused to testify on the ground of her marital
privilege. She nevertheless explained that she had lied to the police about the telephone
calls because she was upset that she had contracted a sexually transmitted disease from
defendant. The People proffered Rodriguez’s statements via a police officer over
defendant’s hearsay objection. They urged that the evidence was admissible hearsay
under the exception for declarations against social interests because, by implicating
defendant in a murder, Rodriguez--as a murderer’s wife--essentially announced herself as
a pariah. In ruling that the evidence would be admitted, the trial court explained that
Rodriguez’s statements were reliable because (1) they were corroborated by the witnesses
who identified defendant from the photo lineup, (2) a wife would not ordinarily “call the
police and say her husband had admitted to . . . murder” unless it were true, and (3)
Rodriguez had attempted to hide her identity during her initial telephone call to the

                                               9
police. It concluded: “I think it is the kind of statement that would make someone an
object of hatred, ridicule, or social disgrace in the community such that you wouldn’t say
it unless it were true. Imagine diming out your own husband if it were not true. [¶] There
are also pecuniary consequences. This is the man who is supposed to be supporting her
child, and she, obviously, is aware that if he’s incarcerated for homicide, there’s not
going to be any support, either financial or emotional presence or things of that nature. I
just can’t find that there would be any reason to say this except for the fact that it’s true.”
         “Evidence of a statement by a declarant having sufficient knowledge of the subject
is not made inadmissible by the hearsay rule if the declarant is unavailable as a witness
and the statement, when made, was so far contrary to the declarant’s pecuniary or
proprietary interest, or so far subjected [the declarant] to the risk of civil or criminal
liability, or so far tended to render invalid a claim by [the declarant] against another, or
created such a risk of making [the declarant] an object of hatred, ridicule, or social
disgrace in the community, that a reasonable [person] in [the declarant’s] position would
not have made the statement unless [the person] believed it to be true.” (Evid. Code, §
1230.)
         “A party who maintains that an out-of-court statement is admissible under this
exception . . . must show that the declarant is unavailable, that the declaration was against
the declarant’s [social] interest, and that the declaration was sufficiently reliable to
warrant admission despite its hearsay character. [Citation.] To determine whether the
declaration passes the required threshold of trustworthiness, a trial court ‘may take into
account not just the words but the circumstances under which they were uttered, the
possible motivation of the declarant, and the declarant’s relationship to the defendant.’
[Citation.] On appeal, the trial court’s determination on this issue is reviewed for abuse
of discretion.” (People v. Cudjo (1993) 6 Cal. 4th 585, 606.)
         Defendant argues that the Rodriguez evidence does not meet the reliability test.
He asserts: “The [trial] court’s reasoning was incorrect because a disgruntled spouse’s

                                              10
accusation against his or her mate does not possess any inherent indicia of reliability . . .
.”
       As before, defendant manifestly fails to carry his appellate burden to demonstrate
trial court irrationality. He merely reargues his trial court position. “Arguments should
be tailored according to the applicable standard of appellate review.” (Sebago, Inc. v.
City of Alameda (1989) 211 Cal. App. 3d 1372, 1388.) Failure to acknowledge the proper
scope of review is a concession of a lack of merit. (James B. v. Superior Court (1995) 35
Cal. App. 4th 1014, 1021.) “ ‘[I]t is an attempt to place upon the court the burden of
discovering without assistance from appellant any weakness in the arguments of the
respondent. An appellant is not permitted to evade or shift his [or her] responsibility in
this manner.’ ” (Paterno v. State of California (1999) 74 Cal. App. 4th 68, 102.)
       In any event, defendant could not make a convincing argument that the trial court
abused its discretion. His entire point rests upon accepting the truth of Rodriguez’s in
limine testimony to the effect that Rodriguez had lied to the police because she was angry
at defendant about his supposed infidelity. But the trial court emphasized that it did not
believe Rodriguez: “[I]t’s clear to the Court that she’s lying to protect her husband. It’s
clear to the Court that her testimony in court today was not credible, nor reasonable. . . .
[O]bviously, she has an extensive motive to assist her husband at this stage in the
proceedings.” Under the circumstances, it is not irrational to instead believe that
Rodriguez’s corroborated statements to the police, which risked making Rodriguez an
object of social disgrace in the community, were sufficiently reliable for purposes of the
declaration against interest exception to the hearsay rule.
       Defendant contends that admission of Rodriguez’s statements to the police
violated his Sixth Amendment right to confrontation as defined by Crawford v.
Washington (2004) 541 U.S. 36. “In Crawford, the United States Supreme Court
reexamined the application of the Sixth Amendment to the admission of hearsay
statements. Crawford did not replace a conventional hearsay analysis. Instead, it added a

                                              11
second layer of inquiry when hearsay is offered against a criminal defendant. Crawford
established, except in circumstances not relevant here, if a hearsay statement is
testimonial in nature it cannot be introduced against a criminal defendant unless the
declarant is unavailable, and the defendant had a previous opportunity to cross-examine
the declarant.” (People v. Blacksher (2011) 52 Cal. 4th 769, 811.)
         Defendant, however, did not raise an objection below based on the right to
confrontation. He has therefore forfeited the claim. (People v. Redd (2010) 48 Cal. 4th
691, 730 [no error in admitting evidence over hearsay objection]; see People v. Loy
(2011) 52 Cal. 4th 46, 66 [where there is error in admitting hearsay evidence, defendant
may argue that the error also had the consequence of violating the right to
confrontation].)
         Defendant, alternatively, contends that he received ineffective assistance of
counsel because his trial counsel failed to make a Crawford objection. He fails, however,
to demonstrate ineffective assistance of counsel.
         “Under both the Sixth Amendment to the United States Constitution and article I,
section 15, of the California Constitution, a criminal defendant has the right to the
assistance of counsel.” (People v. Ledesma (1987) 43 Cal. 3d 171, 215.) That right
“entitles the defendant not to some bare assistance but rather to effective assistance.”
(Ibid.) But the “Sixth Amendment guarantees reasonable competence, not perfect
advocacy judged with the benefit of hindsight.” (Yarborough v. Gentry (2003) 540 U.S.
1, 8.)
         “To establish constitutionally inadequate representation, a defendant must
demonstrate that (1) counsel’s representation was deficient, i.e., it fell below an objective
standard of reasonableness under prevailing professional norms; and (2) counsel’s
representation subjected the defendant to prejudice, i.e., there is a reasonable probability
that, but for counsel’s failings, the result would have been more favorable to the
defendant.” (People v. Samayoa (1997) 15 Cal. 4th 795, 845.)

                                              12
       An appellate court “need not determine whether counsel’s performance was
deficient before examining the prejudice suffered by the defendant as a result of the
alleged deficiencies. . . . If it is easier to dispose of an ineffectiveness claim on the
ground of lack of sufficient prejudice . . . , that course should be followed.” (Strickland
v. Washington (1984) 466 U.S. 668, 697.) Therefore, if the defendant does not show that
he or she was prejudiced by the purported deficient performance of counsel, the claim
can be rejected without deciding whether counsel’s performance was actually deficient
under the Strickland standard. As to the prejudice prong, “[t]he United States Supreme
Court [has] explained that this second prong of the Strickland test is not solely one of
outcome determination. Instead, the question is ‘whether counsel’s deficient
performance renders the result of the trial unreliable or the proceeding fundamentally
unfair.’ ” (In re Harris (1993) 5 Cal. 4th 813, 833.) A defendant must prove prejudice
that is a “ ‘demonstrable reality,’ not simply speculation.” (People v. Williams (1988) 44
Cal. 3d 883, 937.)
       Defendant argues that he suffered prejudice because “this was a close case on the
question of [his] identity as the gunman.” He urges that his identity was problematic
because (1) after his first encounter with the group, the victim remarked that he
recognized defendant as having been at the Si Se Puede drug rehabilitation center but no
evidence suggested that defendant had ever been at the center, (2) several eyewitnesses
had “hesitated” when police officers showed them a picture of a Sureno gang dropout
who was a former resident of the center with a motive to commit a crime in order to
return to the gang’s good graces, (3) the eyewitnesses saw the gunman “for a few minutes
under stressful conditions” when he was wearing a beanie hiding some of his features, (4)
defendant’s teardrop tattoo was not unique, (5) there was no evidence of the murder
weapon, and (6) defendant presented an alibi defense (he was at Stanford Hospital).
Defendant adds that the prosecutor highlighted the erroneously admitted evidence in
argument to the jury by stating: “He said on the phone, ‘It was Green Valley. He was

                                              13
with him when it happened. It was Green Valley.’ [¶] That establishes the motive, it
establishes planning, it establishes premeditation, and it shows why he went to
Watsonville and why he went somewhere just off Green Valley Road. [¶] And then you
have his statement, ‘I took care of it,’ afterward. [¶] Additional evidence that proves that
the defendant was the shooter.”
       We disagree that defendant has demonstrated prejudice as a demonstrable reality.
       No one identified the Sureno suspect or anyone else during the investigation
immediately after the murder. But several months later, three eyewitnesses identified
defendant from a photograph. They then identified defendant at trial. No reasonable jury
would believe that eyewitness’ “hesitation” at a suspect’s photograph was equivalent to
an identification where the eyewitnesses positively identified another. And no reasonable
jury would credit defendant’s alibi because the only unbiased witness, Michael’s doctor,
did not see defendant on the afternoon of the murder when he saw the rest of the family.
Even defendant’s cousin could not place defendant at the hospital past 12:45 p.m. The
prosecutor’s remarks to the effect that the first telephone call established motive,
planning, and premeditation added nothing to the evidence already establishing those
issues. (See People v. Francisco (1994) 22 Cal. App. 4th 1180, 1192 [gang member’s
retaliation motive supported finding of premeditation]; People v. Herrera (1999) 70
Cal. App. 4th 1456, 1463-1464 [multiple shots shows planning, preexisting thought, and
reflection]; People v. Manriquez (2005) 37 Cal. 4th 547, 578 [multiple gunshot wounds to
the chest supported finding of premeditation].) And the prosecutor acknowledged that
the second telephone call was merely additional evidence proving that defendant was the
murderer.
       We therefore reject defendant’s claim of ineffective assistance of counsel.
 EVIDENCE OF TEXT MESSAGES BETWEEN DEFENDANT AND RODRIGUEZ
       Over defendant’s objection grounded on the marital privilege, the trial court
admitted evidence of private text messages exchanged between defendant and Rodriguez.

                                             14
As described by defendant, “In those messages, [Rodriguez] told [defendant] that he
would not see their children grow up because he was going to ‘prison for life.’
[Defendant] accused [Rodriguez] of ruining his life by ‘calling the cops.’ [Rodriguez]
and [defendant] agreed that she would have to ‘fix’ the situation and see that the charges
against him were dropped.”
       On appeal, the People concede that the trial court erred in its reasoning.5 But they
urge that the evidence was nevertheless admissible on the theory that Rodriguez had
waived the marital privilege by disclosing a significant part of the text messages’
substance in her police interview. Defendant counters that he never waived the privilege.
(Evid. Code, § 912, subd. (b) [“a waiver of the right of one spouse to claim the privilege
does not affect the right of the other spouse to claim the privilege.”].) We need not jump
into this fray because defendant does not demonstrate prejudice from the admission of the
text messages.
       Defendant argues that he was prejudiced in the same way he was prejudiced by
ineffective assistance of counsel: “[T]here were significant problems with the
prosecutor’s proof that [he] was the gunman.” As we have explained in the context of
ineffective assistance of counsel, we disagree that there were problems with the proof of
identity. It is true, as defendant mentions, that the prosecutor argued that the jury should
construe the text messages against defendant as adoptive admissions. But, absent the
adoptive admissions, the jury had evidence of three positive eyewitness identifications
and an incredible alibi. Had the trial court excluded the text messages, it is not


       5
        The trial court reasoned that defendant and Rodriguez had no expectation of
privacy in text messages that they knew could be forwarded to third persons and were
preserved by the phone company. It overlooked Evidence Code section 917, which
provides that a communication does not lose its privileged character because it is
electronic or other persons are involved in the delivery, facilitation, or storage of the
communication.


                                             15
reasonably probable that defendant would have obtained a more favorable verdict.
(People v. Manriquez, supra, 37 Cal.4th at p. 586.)
                           PROSECUTORIAL MISCONDUCT
       One month before trial, Detective Morgan Chappell planted a listening device in
Colby Isidro’s prison cell. The device recorded Isidro telling his cellmate that he had
shot Michael at the VGV party after Michael and a VGV member had fought. The trial
court granted Isidro immunity, and the People proffered Isidro’s testimony. At a hearing
outside the jury’s presence, defendant objected “to any hearsay, any rumor that was
indicated in the jail recordings--a copy of the jail recordings that I received. In the copy
of the jail recordings I received, there--the majority of it is rumor, um, except for there
are areas where he specifically discusses what happened that night, the shooting. And
then the remainder of it, he talked about, um, that he heard someone was looking for him
and he--was looking for Green Eyes [Isidro’s gang moniker] and that he had heard that
this person had--had--had shot two other people. [¶] And so that would be my objection
to any rumors, any hearsay from this witness; that this witness be limited to just what he
did, what he saw, and what--uh, what he--just what he did and what he saw.” The People
replied that they intended to question Isidro about “that [Michael’s] brother came looking
for him, looking for Green Eyes” and that two days later on Holm Road “somebody
walked up to somebody who was VGV, asked if that person was Green Eyes, and shot
that person.” The trial court declined to allow questioning about the shooting two days
later. But, on the witness stand, Isidro refused to answer any questions. The trial court
then allowed Detective Chappell to testify about the contents of the recording to impeach
Isidro, and defendant renewed his hearsay objection. To this, the prosecutor offered the
following: “My offer on the relevance of the remaining portion is I anticipate that the
defense will argue that this wasn’t a gang-motivated crime because they didn’t advertise:
They didn’t wear the right colors, they didn’t shout the right slogans, et cetera. [¶] The
gang expert’s testimony will be that word on the street gets out no matter what, and here

                                              16
is direct evidence of that. Here is Colby Isidro saying he was aware of who did the
shooting on Holm Road, who did the shooting on the basketball court, so it would tend to
corroborate the gang expert’s testimony.” The trial court agreed: “None of what I’m
ruling about here limits what the gang expert may rely on. I was just identifying
particulars that were Colby Isidro’s statements that were taped that you may impeach him
with in [sic] his refusal to answer in any way. That’s what I was ruling with my line
identifications. [¶] This does not mean the gang expert can’t rely on things. We all know
the gang expert may consider hearsay, or other things, to inform his opinion which would
not necessarily be directly admissible in front of the jury.”
       The prosecutor then examined Detective Chappell about Isidro’s recorded
statements. When he asked whether Isidro had talked to his cellmate about defendant
returning and looking for Green Eyes, defendant objected and the trial court sustained the
objection. The parties then had a sidebar conference during which the prosecutor
explained that he was eliciting the evidence to support Detective Chappell’s expert
testimony rather than to impeach Isidro’s testimony. Defendant then offered that he had
“no problem with the court’s ruling. However, it’s sort of being mixed up, because
we’re--first we’re talking about what [Isidro] says in regards to what happened, the
shooting of Michael Escobar and his statements in the cell, and now we’ve switched over
into the area of the gang--what the gang expert would testify to with regard to his--his--
well, gang evidence, and so the jury--I don’t believe they’re going to be able to separate
that into that, as to the shooting itself and then the gang evidence.” After the sidebar
conference, the trial court instructed the jury as follows: “Ladies and gentlemen, I’m
going to give you an instruction on how you may consider certain evidence, and do
remember that you’ll get a full set of instructions at the end, which will also give you
guidance. [¶] There will be information that you will receive that Colby Isidro said
certain things to his cellmate which were recorded surreptitiously. [¶] When Mr. Isidro
appeared in front of you yesterday, he refused to answer specific questions, so you will

                                             17
be allowed to hear what he said about particular things relating to this case, and that’s
considered a previous inconsistent statement with his testimony yesterday. [¶] And you
can consider his statements to his cellmate, number one, for substantive evidence--that is,
the truth of the matter stated therein--and, number two, for impeachment of what he did
or did not say here in court, as you evaluate his credibility and decide what weight, if any,
you choose to give to his statements both here in court and in his cell. [¶] Now, there is a
second basis on which you may hear further information that’s sometimes referred to as
‘hearsay.’ That information will not be offered for the truth of the matter asserted, but is
information that the detective considers as he forms his opinion about whether or not a
person is an active member of a criminal street gang and/or whether or not their activities
were done to benefit the criminal street gang or in association with the criminal street
gang.” The prosecutor then asked the following questions and received the following
answers.
       “Q. Detective, not for the proof of the matter asserted, but just as it relates to your
opinion, what, if anything, did Colby Isidro say about the shooting victim’s brother
coming back and looking for Green Eyes?
       “A. He said that--he told his cellmate that the next day the victim’s brother came
back and killed some kid.
       “Q. Did he say--and, again, not for the proof of the matter asserted, but just as it
relates to your opinion, did he say anything specifically about the victim’s brother
looking for Green Eyes?
       “A. Yes. He said that they had asked somebody about where Green Eyes was or
who Green Eyes was. [¶] And then Colby tells his cellmate--he’s like, ‘Yeah, that’s what
they thought my’--‘Like, that’s what they thought my moniker was,’ or ‘That’s who they
thought I was ‘cause I got green eyes.’ [¶] And then he went on to say that he had shot
two people.
       “Q. Did he actually admit that ‘Green Eyes’ was his name?

                                             18
       “A. He said that--not in those words, but he said, ‘They were looking for Green
Eyes, like me; right?’
       “Q. And later on--also not for the proof of the matter asserted, but just as it relates
to your opinion--on page 60, did Colby Isidro talk more about the guy coming back,
looking for him?
       “A. Yes.
       “Q. What exactly did he say?
       “A. He said, ‘So he was looking for me.’ [¶] And his cellie asked if he had killed
a couple of homies, and Isidro said he killed two homies. [¶] And Isidro goes on to say,
‘He shot one of them. He shot one of them, like, eight times.’ [¶] And then he’s talking
about a conversation that I was having with Colby. He goes back and forth--the
conversation between his cellie, sometimes he’s telling him about what he did, and then
sometimes he’s paraphrasing about my interview with him. [¶] And he said--so he’s
talking to his cellie about how he was just denying everything.
       “Q. Did Colby Isidro also talk about how being charged with the shooting of
Michael Escobar would improve his gang status?
       “A. Yes.
       “Q. What did he say?
       “A. He said to his cellie--he’s all, ‘Well, I got my gangster card now; right?’ [¶]
And he said, ‘See that? Now I’ve been linked to a homicide.’ [¶] He was saying it in
kind of a way like--almost like he was celebrating it. He said, ‘Well, I got my gangster
card. I’ve been linked to this homicide. Nobody on the yard can say that I’m not down
for it.’ [¶] And he and his cellie were going back and forth, sort of having a conversation
about that he was a full-fledged, hardcore gangster now.
       “[Q]. And, Your Honor, I neglected to preface that one by stating that the
response was not for the proof of the matter asserted, but was also to Detective
Chappell’s opinion.”

                                             19
       During Detective Chappell’s later testimony, the following colloquy occurred.
       “Q. Would it be logical to assume, if I’m a Salinas Casitas Norteno, that if I
commit a crime--even though I’m not shouting out my gang name, I’m not wearing my
colors--that other Norteno subsets are going to have the intelligence to figure out who’s
behind it?
       “A. Um. Probably not the Watsonville ones. The only--you would really control
that yourself. If you went back and told a bunch of people from Salinas that you did it,
then it’s going to get around. [¶] If you didn’t tell anybody that you did it and you’re not
from Watsonville, chances are they’re going to think it’s Surenos.
       “Q. But Colby Isidro knew?
       “A. Colby Isidro did know.
       “Q. So sometimes the intelligence will tell you who it is even if they might look
like a Sureno gang member, for example?
       “A. Correct.
       “Q. And are you aware of cases where gang members have attempted to look like
rival gang members in order to throw the police off?
       “A. Yes.
       “Q. Has that happened in Watsonville before?
       “A. Um. I’m not sure if it’s happened in Watsonville, but we hear that it happens
a lot in Salinas. In talking to gang experts in Salinas, they say that that is becoming
common practice down there.
       “Q. And in the interview you did with Monique Rodriguez, did she tell you
whether or not people on the street had approached her and told her whether or not they
knew that [defendant] was responsible for the shooting?
       “A. Yes.
       “Q. Is that another example of how word on the--
       “[Defendant’s counsel]: Objection; hearsay.

                                             20
       “THE COURT: Yes. With respect to that, I have an instruction for [defendant’s]
jury: [¶] With respect to [defendant’s] jury, you’re going to strike that from your mind.
You’re not to consider it in any way. You’re not to give it any weight. You’re not to
speculate upon this matter.”
       After Detective Chappell finished testifying, defendant unsuccessfully moved to
strike the testimony “regarding statements of--of Mr. Isidro regarding the shooting, and
specifically the statements that go to, ‘This dude that shot me was looking’--‘He was
looking for the guy that shot his brother,’ and then the other regarding--I believe it was
on page 75, where he talks about, um, they weren’t from the hood, they were in the hood,
because I don’t believe these statements were--would--there is no testimony that these
statements helped the detective form his opinion that the shooting of Michael Escobar
was done for the benefit of the gang.”
       Defendant contends that the prosecutor engaged in misconduct by twice eliciting
from Detective Chappell that it was known on the street that defendant was the killer. He
summarizes as follows: “[T]he first instance occurred during the testimony of Detective
Chappell when the court permitted him to cite this evidence in support of his gang expert
testimony. The second occurred shortly afterwards, by way of prosecutorial misconduct,
when the prosecutor solicited a double hearsay statement from Chappell’s interview of
Monique Rodriguez regarding rumors she had heard that [defendant] was the gunman.”
Defendant’s analysis is erroneous.
       The applicable standards regarding prosecutorial misconduct are well recognized.
In order to preserve an issue on appeal, trial counsel must make a timely objection.
(People v. Samayoa, supra, 15 Cal.4th at p. 841.) The California Supreme Court has
noted that “[a]s a general rule a defendant may not complain on appeal of prosecutorial
misconduct unless in a timely fashion--and on the same ground--the defendant made an
assignment of misconduct and requested that the jury be admonished to disregard the
impropriety.” (Ibid.)

                                             21
       Defendant objected to the People’s line of questioning as hearsay and, later, as
unsupportive of the expert’s opinion. However, the standard set forth in Samayoa
requires a more specific objection in order to preserve the issue of prosecutorial
misconduct for appeal. Defendant has therefore forfeited his claim by his failure to
properly identify the objection as prosecutorial misconduct and failing to request an
admonition. Further, he does not specifically argue on appeal that an admonition would
not have cured the harm and the record fails to disclose a basis for applying any
exception to the general rule requiring both an objection and a request for a curative
instruction.
       Alternatively, defendant argues that if we conclude that his claim is forfeited,
reversal nonetheless is required because trial counsel rendered ineffective assistance for
failing to lodge a proper objection. We disagree.
       Defendant bears a burden that is difficult to carry on direct appeal. (People v.
Lucas (1995) 12 Cal. 4th 415, 436.) Our review is highly deferential; we must make
every effort to avoid the distorting effects of hindsight and to evaluate the challenged
conduct from counsel’s perspective at the time. (In re Jones (1996) 13 Cal. 4th 552, 561;
Strickland v. Washington, supra, 466 U.S. at p. 689.) A court must indulge a strong
presumption that counsel’s acts were within the wide range of reasonable professional
assistance. (Strickland v. Washington, supra, at p. 689; People v. Hart (1999) 20 Cal. 4th
546.) The burden is to establish the claim not as a matter of speculation but as a matter of
demonstrable reality. (People v. Garrison (1966) 246 Cal. App. 2d 343, 356.) As to the
failure to object in particular, “[a]n attorney may choose not to object for many reasons,
and the failure to object rarely establishes ineffectiveness of counsel.” (People v. Kelly
(1992) 1 Cal. 4th 495, 540.) This is the case especially when trial counsel might
reasonably have concluded that an objection would be futile. (People v. Price (1991) 1
Cal. 4th 324, 387.)



                                             22
       As we have noted, defendant’s underlying claim is predicated on the theory that
the prosecutor engaged in misconduct by placing “highly prejudicial evidence” before the
jury. “Although it is misconduct for a prosecutor intentionally to elicit inadmissible
testimony [citation], merely eliciting evidence is not misconduct.” (People v. Scott
(1997) 15 Cal. 4th 1188, 1218.) Thus, defendant’s misconduct claim actually raises two
questions: (1) was the evidence the prosecutor elicited inadmissible; and, if so, (2) did
the prosecutor know the evidence was inadmissible at the time he sought to elicit it?
       First, as to the Isidro hearsay, defendant concedes that “the [trial] court permitted
[Detective Chappell] to cite this evidence in support of his gang expert testimony.” Since
the evidence is presumptively admissible to support the expert testimony (People v. Hill,
supra, 191 Cal.App.4th at p. 1128), trial counsel could have reasonably refrained from
objecting by concluding that the prosecutor did not engage in misconduct by eliciting the
Isidro hearsay.
       Second, as to the Rodriguez hearsay, the trial court struck Detective Chappell’s
response from the record and instructed the jury not to consider the stricken testimony.
Because the response had been stricken from the record and it is presumed that the jury
followed the trial court’s instructions and disregarded the response (People v. Sanchez
(2001) 26 Cal. 4th 834, 852), trial counsel could have reasonably concluded that nothing
more would be gained by also interjecting a prosecutorial-misconduct objection.
       In short, defendant fails to demonstrate the deficient-performance prong of
ineffective assistance of counsel. We add that defendant’s argument as to the prejudice
prong of ineffective assistance of counsel is grounded on the same identity-alibi theme
that we have previously rejected.
                                 CUMULATIVE ERROR
       Defendant contends that the cumulative effect of the four claimed errors was
prejudicial. (See People v. Hill (1998) 17 Cal. 4th 800, 844.) “A claim of cumulative
error is in essence a due process claim and is often presented as such [citation]. ‘The

                                             23
“litmus test” for cumulative error “is whether defendant received due process and a fair
trial.” ’ ” (People v. Rivas, supra, 214 Cal.App.4th at p. 1436.)
       Taking all of defendant’s claims into account, we are satisfied that they received a
fair adjudication. And we have rejected defendant’s principle claim of evidentiary error.
Defendant was “entitled to a fair trial but not a perfect one.” (People v. Cunningham
(2001) 25 Cal. 4th 926, 1009.) His trial was fair beyond any doubt, although arguable,
nonprejudicial errors did occur.
                              PAROLE REVOCATION FINE
       The trial court imposed a suspended parole revocation fine upon defendant.
Defendant contends that “This was error because [he] was sentenced to life without the
possibility of parole.” Defendant’s analysis is erroneous.
       Section 1202.45, subdivision (a) provides: “In every case where a person is
convicted of a crime and whose sentence includes a period of parole, the court shall at
the time of imposing the restitution fine pursuant to subdivision (b) of Section 1202.4,
assess an additional parole revocation restitution fine in the same amount as that imposed
pursuant to subdivision (b) of Section 1202.4.” (Italics added.) This additional parole
revocation restitution fine shall be suspended unless the person’s parole is revoked. (Id.
subd. (c).)
       “ ‘When there is no parole eligibility, the [parole eligibility] fine is clearly not
applicable.’ ” (People v. Samaniego (2009) 172 Cal. App. 4th 1148, 1184, quoting People
v. Oganesyan (1999) 70 Cal. App. 4th 1178, 1183; People v. Jenkins (2006) 140
Cal. App. 4th 805, 819.) But, the above cases involved no determinate terms. Our
Supreme Court has said, in a case involving a death sentence, as well as several
determinate terms: “[Former] [s]ection 3000, subdivision (a)(1) provides that [a
determinate term imposed under section 1170] ‘shall include a period of parole.’
[Former] [s]ection 1202.45, in turn, requires assessment of a parole revocation restitution
fine ‘[i]n every case where a person is convicted of a crime and whose sentence includes

                                              24
a period of parole.’ The fine was therefore required . . . . [¶] . . . [D]efendant here is
unlikely ever to serve any part of the parole period on his determinate sentence.
Nonetheless, such a period was included in his determinate sentence by law and carried
with it, also by law, a suspended parole revocation restitution fine. Defendant is in no
way prejudiced by assessment of the fine, which will become payable only if he actually
does begin serving a period of parole and his parole is revoked.” (People v. Brasure
(2008) 42 Cal. 4th 1037, 1075.)
       Because the trial court also sentenced defendant to a determinate prison term for
the gang participation count, the parole revocation fine was properly assessed.
                               ABSTRACT OF JUDGMENT
       In pronouncing judgment, the trial court ordered defendant to pay $7,500 to the
State Victims Compensation Board on behalf of the murder victim.
       Defendant contends that his abstract of judgment should be corrected to provide
that his liability should be “joint and several” with codefendant Sandoval, who was
convicted of second degree murder and also ordered to pay $7,500 to the board on behalf
of the murder victim. We decline to do so.
       A trial court has discretion to order that codefendants share joint and several
liability for victim restitution. (People v. Neely (2009) 176 Cal. App. 4th 787, 800.)
Defendant cites no authority for the proposition that the trial court is required to impose
joint and several liability. He argues that the trial court erred by failing to do so here
because such an order would have been appropriate “so as to prevent an unsupportable
double recovery.” But the trial court could have rationally decided not to make a joint
and several order because “Of course, each defendant is entitled to a credit for any actual
payments by the other.” (People v. Blackburn (1999) 72 Cal. App. 4th 1520, 1535.)




                                              25
                            DISPOSITION
The judgment is affirmed.




                                          Premo, J.




WE CONCUR:




      Rushing, P.J.




      Elia, J.




                                26